Exhibit 21 SUBSIDIARIES OF REGISTRANT The following lists the subsidiaries of Summit Financial Group, Inc., a West Virginia Corporation. Summit Community Bank, Inc., a state banking corporation organized under the laws of the State of West Virginia Shenandoah Valley National Bank, a national banking association organized under the laws of the United States of America Summit Insurance Services, LLC, a full lines insurance agency organized under the laws of the State of West Virginia SFG Capital Trust I, a statutory business trust organized under the laws of the State of Delaware SFG Capital Trust II, a statutory business trust organized under the laws of the State of Delaware SFG Capital Trust III, a statutory business trust organized under the laws of the State of Delaware
